PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/916,096
Filing Date: 8 Mar 2018
Appellant(s): Wong et al.



__________________
Michael P. Straub
Reg. No. 36,941
For Appellant


EXAMINER’S ANSWER







02/09/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/08/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Claims 18 and 19 depend from claim 17 which was objected to for depending from a rejected base claim but which was indicated to be directed to be directed to allowable subject matter.  Claims 18 and 19 are objected to. 
(2) Response to Argument
Appellant argues: With respect to claim 1, appellant argues “While the policy server in Krantz may make QoS decisions, the CMTS in the Krantz reference does not send ‘a QoS request result message communicating to a wireless network core a response to the QoS request.’ Furthermore there the CMTS in the Beser reference also does not send such a message. Accordingly, even if combined the combination would 

Examiner’s Response:  Examiner respectfully disagrees with applicant’s arguments. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Primary reference Beser teaches the claimed feature sending, from the CMTS, a QoS request result message (see at least Fig. 15 and col. 7 lines 40-52). Secondary reference Krantz was introduced in order to teach communicating to a wireless network core a response to the QoS request (see at least ¶ [0022]).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). As recited in the previous office action, in this case, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the QoS response of 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NATASHA W COSME/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        
Conferees:
/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465  

/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465                                                                                                                                                                                                                                                                                                                                                                                                              { 3 }
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.